Citation Nr: 0918494	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-36 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent 
for right knee arthritis.

2.  Entitlement to a disability rating greater than 
30 percent for left knee arthritis.

3.  Entitlement to a disability rating greater than 
30 percent for left leg common peroneal nerve laceration.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 
1972 and from November 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which assigned a temporary total 
100 percent rating for right knee arthritis based on 
convalescence effective July 23, 2002, and a 20 percent 
rating effective October 1, 2002, and also denied the 
Veteran's claims for disability ratings greater than 
30 percent for left knee arthritis and greater than 
30 percent for left leg common peroneal nerve laceration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral 
knee arthritis and left leg common peroneal nerve laceration 
are more disabling than currently evaluated.

In January 2008, the RO requested that the Veteran be 
scheduled for updated VA examinations to determine the 
current nature and severity of his service-connected 
bilateral knee arthritis and left leg common peroneal nerve 
laceration.  In June 2008, a Decision Review Officer noted 
that there were pending examination requests dated in January 
2008 and again requested that the Veteran be scheduled for 
updated VA examinations.  The Veteran was notified in a 
letter from VA dated on July 8, 2008, that an examination was 
scheduled at the VA Medical Center on July 14, 2008.  The 
Veteran also was notified in a letter from VA dated on 
July 17, 2008, that an examination was scheduled at the VA 
Medical Center on July 21, 2008.  The Veteran did not report 
for either of them.

The Veteran's service representative contended in a 
Memorandum dated on March 16, 2009, that the extremely short 
notice given to the Veteran about his VA examinations 
scheduled in July 2008 obviously was insufficient time to 
allow him to report.  The Board agrees and finds, contrary to 
the handwritten note at the bottom of this Memorandum 
stating, "Veteran has not indicated [a] willingness to 
report," that, in fact, the Veteran, through his service 
representative, has indicated a willingness to report for VA 
examinations when rescheduled.  The Board also finds that it 
was unreasonable for the RO to provide the Veteran just 
six days notice of his first VA examination and just 
four days notice of his second VA examination scheduled in 
July 2008.  Accordingly, it was error for the RO to certify 
this appeal to the Board in March 2009 without rescheduling 
the Veteran for VA examinations necessary to determine the 
current nature and severity of his service-connected 
bilateral knee arthritis and left leg common peroneal nerve 
laceration.  Given the foregoing, and because the Veteran's 
most recent VA examinations occurred in October, November, 
and December 2002, the Board finds that, on remand, the 
Veteran should be scheduled for updated VA examinations.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for bilateral knee arthritis 
and/or left leg common peroneal nerve 
laceration in recent years.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for 
examination(s) to determine the current 
severity of his service-connected 
bilateral knee arthritis and left leg 
common peroneal nerve laceration.  All 
appropriate testing should be conducted.  

For the service-connected bilateral knee 
arthritis, the examiner(s) should provide 
results of range of motion testing for 
each knee, identify normal ranges of knee 
motion, and report the Veteran's actual 
active and passive ranges of motion in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address whether 
and to what extent there is likely to be 
additional range of motion loss due to any 
of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is asked 
to describe whether pain limits functional 
ability during flare-ups or with activity.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no limitation 
of function, such facts must be noted in 
the report.  The examiner(s) should state 
whether the Veteran's right knee arthritis 
is manifested by severe recurrent 
subluxation or lateral instability.  The 
examiner(s) also should state whether, and 
to what extent, ankylosis is present in 
either knee.  

For the service-connected left leg common 
peroneal nerve laceration, the examiner(s) 
should state whether it is manifested by 
complete paralysis of the common peroneal 
nerve, left foot drop and slight droop of 
the first phalanges of all toes, an 
inability to dorsiflex the left foot, lost 
extension (dorsal flexion) of the proximal 
phalanges of the left toes, lost abduction 
of the left foot, weakened adduction, or 
anesthesia covering the entire dorsum of 
the left foot and toes.

3.  Thereafter, readjudicate the claims 
for a disability rating greater than 
20 percent for right knee arthritis, a 
disability rating greater than 30 percent 
for left knee arthritis, and a disability 
rating greater than 30 percent for left 
leg common peroneal nerve laceration.  If 
the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

